Citation Nr: 1759412	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Agent Christopher Loiacono, National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a July 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.  On September 15, 2017, the Veteran's representative requested and was granted a 60-day extension to submit evidence (until November 15, 2017); however, nothing further has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for further development for the following reasons.

First, new VA examinations are needed to assess the current state of the Veteran's service-connected disabilities that are the primary basis of the TDIU claim, specifically: migraine headaches; back strain with degenerative disc disease (DDD); left lower extremity radiculopathy associated with back strain with DDD; and right lower extremity radiculopathy associated with back strain with DDD.  The most recent VA examinations of these conditions were conducted in April 2012.  At the 2017 Board hearing, the Veteran and his representative made statements suggesting worsened symptomatology of these conditions since the last VA examinations.  This testimony and the passage of more than five years since the most recent VA examinations warrant a remand to obtain updated evaluations of these disabilities, as well as updated findings regarding the functional impact of these disabilities on the Veteran's ability to work.  

Second, the Veteran identified multiple outstanding, relevant private treatment records in his April 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The RO did not attempt to obtain these private treatment records.  Moreover, although the claims file contains favorable TDIU statements by Dr. Yuri Falkinstein and Dr. Tu Duong that referenced private treatment with themselves and other private providers since 2011, those private treatment records have not been obtained.  Upon remand, the RO must attempt to obtain these outstanding private treatment records and all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal.  

Moreover, Kaiser Permanente private treatment records submitted by the Veteran's representative in May 2017 included a June 2015 record referencing a "headache worksheet / form" for a pending VA disability claim, which the provider indicated that she completed then.  The Veteran should be given an opportunity to submit this pertinent form upon remand.

Third, outstanding VA treatment records also should be associated with the file upon remand.  The Veteran has reported care at multiple VA facilities in different regions, but the precise timeline of such care is not clear.  Accordingly, the RO first should ask the Veteran to clarify all dates and facilities of outstanding VA treatment records relevant to his service-connected conditions since approximately 2008 before attempting to obtain these records. 

Furthermore, a review of the file indicates that the Veteran previously filed a claim for VA vocational rehabilitation benefits.  Those potentially relevant VA records also should be associated with the file upon remand.

Finally, the Board notes that the Veteran filed a previous TDIU claim.  During the pendency of the prior claim, the RO attempted to verify his reported employment history.  However, two of the identified prior employers (PetSmart and Home Depot) did not respond to the RO's requests for employment information.  As this appeal is being remanded for the reasons discussed above, the RO should make another attempt to obtain employment information from those prior employers.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter: 

a. confirming all VA facilities and dates of VA treatment since 2008 regarding his migraine headaches, back strain with DDD, left lower extremity radiculopathy associated with back strain with DDD, and right lower extremity radiculopathy associated with back strain with DDD, other than those expressly listed below in Instruction 2 below (if any); and
b. requesting that the Veteran or his representative submit the VA form regarding headaches completed on June 1, 2015 by Kaiser Permanente treating physician Dr. Cameron M. Yamaguchi (referenced in June 1, 2015 Kaiser treatment record received in May 2017).

2. Then, obtain and associate with the record the Veteran's complete medical records from the following VA facilities and time periods:

a. West Los Angeles, CA VAMC (and all associated outpatient clinics) from April 2011 to the present;
b. Crown Point, IN VAMC (and all associated outpatient clinics) from October 2007 to the present; 
c. Chicago, IL VAMC (and all associated outpatient clinics) from March 2007 to the present; and
d. All other VA facilities and dates identified by the Veteran or his representative in response to the letter sent per Instruction 1 above.

3. Ask the Veteran to complete release forms so the RO can request his outstanding private treatment records from the following identified providers:  
a. Dr. Tu Duong (internal medicine) from July 2011 to the present;
b. Dr. Yuri Falkinstein (orthopedic back specialist) from August 2011 to the present;
c. Dr. Ravin Jain (neurologist) from September 2011 to the present; and
d. Kaiser Permanente (Kaiser), including:
i. Panorama City Medical Center (complete, specific treatment dates to be determined upon submission of the appropriate release form);
ii. Panorama City North 3 Medical Offices (complete, specific treatment dates to be determined upon submission of the appropriate release form); and
iii. Any other specific Kaiser facilities and treatment dates identified in the appropriate release form. 

All negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran.

If any of these private treatment records reference additional care since 2008 relevant to the Veteran's service-connected disabilities, then the RO should attempt to obtain records of that care as well.

4. Contact the appropriate VA vocational rehabilitation office to determine whether the Veteran has undergone such services.  If so, then associate those records with the claims file.  

Document all communications with that office, including any negative responses.  If the response is negative, then notify the Veteran and give him the opportunity to submit any relevant vocational rehabilitation records that he may have.  

5. Re-request employment information from PetSmart and Home Depot, two of the Veteran's prior employers identified in his April 2007 VA Form 21-8940.  All negative responses must be documented.  If these prior employers do not respond, then notify the Veteran.

6. ONLY AFTER completing the Steps 1-5 above, to the extent possible, then, proceed to the following instructions.

7. Schedule the Veteran for VA examinations with qualified medical professionals to address the current nature, symptoms, and severity of the following service-connected disabilities:
a. migraine headaches; 
b. back strain with DDD; 
c. left lower extremity radiculopathy associated with back strain with DDD; and 
d. right lower extremity radiculopathy associated with back strain with DDD.  

If the examiners conclude that any identified current symptoms or impairments are not due to the service-connected disabilities listed above, but rather to a non-service connected neck condition, or any other non-service connected condition, then, the examiners must explain which symptoms and impairments are not due to the service-connected disabilities.  

It is requested that the back examiner indicate whether the Veteran has bowel or bladder dysfunction because of his service-connected back condition (he alleged such at his hearing).

Then, the examiners must comment on the functional impact of each of the Veteran's service-connected disabilities listed above on his ability to work, with full supporting rationales.

8. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

